Per Curiam:

The appellant Young was indicted for grand larceny and robbery. The jury convicted him of robbery and the appeal is from such conviction and his resulting sentence of five years. He was representel at the trial by retained counsel of many years experience. Counsel on appeal was appointed for such purpose.
The record does not reflect that any of the questions argued on appeal were raised or passed upon in the course of the trial below. It is elementary that questions not raised in the trial may not be raised for the first time on appeal. See West’s South Carolina Digest, Appeal and Error, Key No. 167. There being no questions properly before us for consideration, the appeal is dismissed.